Exhibit 10.16
Final
ADDENDUM “CHANGE OF CONTROL” TO EMPLOYMENT AGREEMENT
     THIS ADDENDUM TO EMPLOYMENT AGREEMENT (the “Addendum”), made as of
December 15, 2008, between CALGON CARBON CORPORATION, the parent of Chemviron
Carbon (together referred to herein as the “Company”), and C.H.S. Majoor
(“Employee”), presently residing in or near Brussels, Belgium.
WITNESSETH:
     WHEREAS, Employee is presently employed as Senior Vice President, Europe
and Asia, of the Company, in which capacity he has contributed materially to the
Company’s success, pursuant to the terms of an employment agreement, and an
addendum thereto, each dated as of December 21, 2000, between Employee and
Chemviron Carbon (together, the “Original Agreement”), as amended by an addendum
dated January 1, 2004 with regard to change of control payments (the “Existing
Addendum”);
     WHEREAS, after the execution of this Addendum, (i) the Original Agreement
dated December 21, 2000 as well as its original addendum of the same date shall
remain in effect, and (ii) the Existing Addendum dated January 1, 2004 shall be
replaced in its entirety by this Addendum; and
     WHEREAS, the Board of Directors of the Company (the “Board”), has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication of Employee,
notwithstanding any possibility, threat or occurrence of a Change of Control (as
defined herein), and the Board believes it is imperative to diminish the
inevitable distraction of Employee by virtue of the personal uncertainties and
risks created by a pending or threatened Change of Control and to encourage
Employee’s full attention and dedication to the current Company in the event of
any threatened or pending Change of Control, and to provide Employee with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of Employee will be satisfied and
that are competitive with those of other corporations;
     NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
agree as follows:
1. Change of Control Payments.
     (a) For all purposes of this Agreement, a “Change of Control” shall be
deemed to have occurred upon first to occur of:
          (i) The acquisition by any individual, entity or group (a “Person”)
(within the meaning of Section 13(d) (3) or 14(d) (2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this Section 5(a), the following acquisitions
shall not constitute a Change of Control: (x) any acquisition directly from the
Company, (y) any acquisition by the Company or (z) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company;
          (ii) Any time at which individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least two-thirds (2/3) of the

 



--------------------------------------------------------------------------------



 



Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, provided, that for this
purpose, the Incumbent Board shall not include any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (any individual not included in the Incumbent Board by reason of
this proviso shall be excluded permanently for purposes of determining whether
the Incumbent Board has at any time ceased for any reason to constitute at least
two-thirds (2/3) of the Board);
          (iii) Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or any of its subsidiaries, a sale or other disposition of all or substantially
all of the assets of the Company, or the acquisition of assets or stock of
another entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least two-thirds (2/3) of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or
          (iv) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
     (b) In the event of a Covered Change of Control Event (as defined below),
then Employee shall receive the following: (i) Employee shall be paid in a lump
sum on the date which is the tenth day following the date of the Covered Change
of Control Event, an amount equal to the sum of: (A) two years of Employee’s
then current base compensation and (B) two times the Change of Control Bonus
Amount (as hereinafter defined); provided, however, that the Employee shall only
be provided (x) eighteen months (not two years) of base compensation under
subsection 1(b)(i)(A) above and (y) 1.5 times (not two times) the Change of
Control Bonus Amount under subsection 1(b)(i)(B) above, if the applicable
Covered Change in Control Event is made under Section 1(c)(i); with the
understanding that from the amounts payable under this subsection 1(b)(i) there
shall be no deduction of or compensation whatsoever with any statutory
compensation in lieu of notice in advance which maybe due to Employee under
Belgian law; and (ii) Employee shall be entitled to exercise all stock options
and stock appreciation rights previously granted to Employee by the Company, and
shall be fully vested in all restricted stock, stock units

-2-



--------------------------------------------------------------------------------



 



and similar stock-based or incentive awards (assuming “maximum” satisfaction of
any applicable performance conditions) previously granted to Employee by the
Company, regardless of any deferred vesting or deferred exercise provisions of
such arrangements. As used herein “Change of Control Bonus Amount” shall mean
the greater of (x) the current “target” amount of any cash bonus or short term
cash incentive plan in effect for Employee or (y) the average of the last three
annual cash bonuses paid by Company to Employee.
     (c) “Covered Change of Control Event” shall mean (i) Employee’s cessation
of his employment with the Company without Good Reason (as defined below) during
the period beginning on the first anniversary of a Change of Control and ending
on the ninetieth (90th) day following the first anniversary of the Change of
Control by giving the Company written notice of Employee’s intention to cease
employment with the Company at any time within such 90-day period, (ii) the
cessation of Employee’s employment by the Company other than for cause (serious
reason) during the three-year period after a Change of Control or (iii) the
cessation of Employee’s employment by Employee with Good Reason during the
three-year period after a Change of Control. As used herein, “Good Reason” shall
mean without Employee’s express written consent, the occurrence of any one or
more of the following: (i) a material diminution of Employee’s authorities,
duties, responsibilities, and status (including offices, titles, and reporting
requirements) as an employee of the Company (any such diminution occurring as a
result of the Company’s ceasing to be a publicly traded entity shall be deemed
material for purposes of the foregoing); (ii) the Company’s requiring Employee
to be based at a location in excess of thirty-five miles from the location of
Employee’s principal job location or office immediately prior to such change;
(iii) a reduction in Employee’s base salary or any material reduction by the
Company of Employee’s other compensation or benefits; (iv) the failure of the
Company to obtain a satisfactory agreement from any successor to the Company to
assume and agree to perform the Company’s obligations under this Addendum, as
contemplated in Section 3 herein; (v) any purported termination by the Company
of Employee’s employment that is not effected pursuant to a notice of
termination in writing which shall indicate the specific termination provision
relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated, and (vi) a material breach of the
Original Agreement or this Addendum by the Company.
     2. Certain Additional Payments by the Company.
     (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any economic benefit or payment or
distribution by the Company to or for the benefit of Employee, whether paid or
payable or distributed or distributable pursuant to the terms of the Agreement
or otherwise (“Payment”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986 (“Code”) or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Employee shall be entitled to receive an additional payment
(“Gross-Up-Payment”) in an amount such that after payment by Employee of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, Employee retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments; provided, however, that the Employee’s agreement to, and compliance
with, the provisions of any confidentiality or non compete provisions in favor
of the Company shall constitute personal services to be rendered on or after the
date of a change in ownership or control (as those terms are used in treasury
regulations promulgated under Code Section 280G) by the Employee for purposes of
determining whether or not an Excise Tax will be incurred, and the amount of the
Payments under this Agreement that are treated as reasonable compensation for
such services shall in no event be deemed to be less than the base salary earned
by Employee at the time of his or her termination.

-3-



--------------------------------------------------------------------------------



 



     (b) Subject to the provisions of Section 2(c), all determinations required
to be made under this Article 2, including the amount of any Payment which shall
be attributable to personal services in accordance with the proviso to
Section 2(a), whether a Gross-Up Payment is required, the amount of such
Gross-Up Payment and the assumptions to be used in arriving at such
determinations, shall be made by the Company’s regular outside independent
public accounting firm, or, if such firm will not agree to comply with the
obligations imposed on it pursuant to this Section 2(b), such other outside
independent accounting firm as the Company shall designate with Employee’s
consent, which consent shall not be unreasonably withheld (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and Employee within fifteen (15) business days of the effective date of
termination, if applicable, or such earlier time as is requested by the Company.
In the event that the Accounting Firm has at any time served as accountant or
auditor for the individual, entity or group affecting the Change of Control,
Employee may appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). The initial Gross-Up Payment, if any, as
determined pursuant to this Section 2(b), shall be paid to Employee on the date
which is the first day following the six (6) month anniversary of the date of
termination, at the same time as the payment of the separation pay. If the
Accounting Firm determines that no Excise Tax is payable by Employee, it shall
furnish Employee with an opinion that he or she has substantial authority not to
report any Excise Tax on his or her federal income tax return. Any determination
by the Accounting Firm shall be binding upon the Company and Employee. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 2(c) and Employee thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be immediately
paid by the Company to or for the benefit of Employee. Neither the Company nor
Employee shall have any right to request a redetermination of the amount of any
Underpayment by the Accounting Firm. All fees and expenses of the Accounting
Firm incurred pursuant to this Section 2(b) shall be paid by the Company.
     (c) Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than thirty (30) business days after the later of
either (i) the date Employee has actual knowledge of such claim, or (ii) thirty
(30) business days after Employee receives from the Internal Revenue Service
either a written report proposing imposition of the Excise Tax or a statutory
notice of deficiency with respect thereto, and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
Employee shall not pay such claim prior to the expiration of the thirty-day
period following the date on which he gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Employee in writing prior to the
expiration of such period that it desires to contest such claim, Employee shall:
(i) give the Company any information reasonably requested by the Company
relating to such claim, (ii) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company, (iii) cooperate
with the Company in good faith in order effectively to contest such claim,
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Employee harmless, on
an after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this

-4-



--------------------------------------------------------------------------------



 



Section 2(c), the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Employee to request or accede to a request for an extension of the statute of
limitations with respect only to the tax claimed, or pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and Employee agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs Employee
to pay such claim and sue for a refund, the Company shall advance the amount of
such payment to Employee, on an interest-free basis and shall indemnify and hold
Employee harmless, on an after-tax basis, from any Excise Tax or income tax,
including interest or penalties with respect thereto, imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations requested
or acceded to by Employee at the Company’s request and relating to payment of
taxes for the taxable year of Employee with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and Employee
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.
     (d) If, after the receipt by Employee of an amount advanced by the Company
pursuant to Article 2, Employee becomes entitled to receive any refund with
respect to such claim, Employee shall (subject to the Company’s complying with
the requirements of Article 2(c)) immediately thereafter pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by Employee of an amount
advanced by the Company pursuant to Section 2(c), a determination is made that
Employee shall not be entitled to any refund with respect to such claim and the
Company does not notify Employee in writing of its intent to contest such denial
of refund prior to the expiration of thirty (30) days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.
     (e) In the event that any state or municipality or subdivision thereof in
the United States shall subject any Payment to any special tax which shall be in
addition to the generally applicable income tax imposed by such state,
municipality, or subdivision with respect to receipt of such Payment, the
foregoing provisions of this Article 2 shall apply, mutatis mutandis, with
respect to such special tax.
     (f) In the event that Employee is ever subject in Belgium to a tax which is
substantially similar to the above described Excise Tax (that is, in the nature
of a tax to be paid in addition to any normal taxes, which additional tax is
being imposed solely due to what is deemed to be an excessive amount of Payments
being made to Employee in connection with a Covered Change in Control Event),
then Employee shall be entitled to receive a Gross-Up Payment with respect
thereto in accordance with the terms of this Section 2.
3. Amendments, waivers, etc.
     No amendment of any provision of this Addendum, and no postponement or
waiver of any such provision or of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be valid
unless such amendment, postponement or waiver is in writing and signed by or on
behalf of the Company and Employee. No such amendment, postponement or waiver
shall be deemed to extend to any prior or subsequent matter, whether or not
similar to the subject matter of such amendment, postponement or waiver.

-5-



--------------------------------------------------------------------------------



 



No failure or delay on the part of the Company or Employee in exercising any
right, power or privilege under this Addendum shall operate as a waiver thereof
nor shall any single or partial exercise of any right, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.
4. Assignment.
     The rights and duties of the Company under this Addendum may be transferred
to, and shall be binding upon, any person or company which acquires or is a
successor to the Company, its business or a significant portion of the assets of
the Company by merger, purchase or otherwise, and the Company shall require any
such acquirer or successor by Addendum in form and substance reasonably
satisfactory to Employee, expressly to assume and agree to perform this Addendum
in the same manner and to the same extent that the Company, as the case may be,
would be required to perform if no such acquisition or succession had taken
place. Regardless of whether such Addendum is executed, this Addendum shall be
binding upon any acquirer or successor in accordance with the operation of law
and such acquirer or successor shall be deemed the “Company”, as the case may
be, for purposes of this Addendum. Except as otherwise provided in this
Section 4, neither the Company nor Employee may transfer any of their respective
rights and duties hereunder except with the written consent of the other party
hereto.
5. Integration; counterparts.
     This Addendum, along with the Original Agreement dated December 21, 2000
and its addendum of the same date, constitutes the entire agreement among the
parties and supersedes any prior understandings, agreements, Addendums or
representations by or among the parties, written or oral, to the extent they
relate to the subject matter hereof, and shall have the effect described in the
second recital hereto. This Addendum may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     WITNESS the due execution hereof as of the date first above written.

                     
 
                    Attest:       CALGON CARBON CORPORATION    
 
                    /s/ Gail A. Gerono       By:   /s/ John S. Stanik          
           
 
          Title:   President & CEO    
 
                   
Witness:
                   
 
                    /s/ Reinier Keijzer       By:   /s/ C.H.S. Majoor          
            Reinier Keijzer           C.H.S. Majoor    

-6-